

EXHIBIT 10.3
EMPLOYEE SHARE PURCHASE PLAN


ATLAS FINANCIAL HOLDINGS, INC.


1. PURPOSE
1.1 The Atlas Employee Share Purchase Plan has been established to enable
eligible employees of the Company to acquire Common Shares in Atlas Financial
Holdings, Inc. in a convenient and systematic manner, so as to encourage
continued employee interest in the operation, growth and development of the
Company, as well as to provide an additional investment opportunity to
employees.


2. DEFINITIONS AND INTERPRETATION
2.1"Account" means the account maintained by the Administrator in respect of
each Participant as described in Section 7.1.


2.2 "Adjusted Salary" means the regular salary or wages of a Participant
received or to be received from the Company for the Participant's service with
respect to a particular Fiscal Year, excluding any overtime, bonuses or other
compensation with respect to such Fiscal Year and, in the case of a Participant
who receives commission payments, the regular salary or wages of a Participant
received or to be received from the Company for the Participant's service with
respect to the Fiscal Year, and any commission payments payable or paid to such
Participant in respect of the immediately preceding Fiscal Year , and does not
include any Company Contributions or other benefits received by the Participant
under this Plan.


2.3 "Administration Agreement" means the agreement referred to in section 10.1.


2.4 "Administrator" means the person, company or firm which has been appointed
by the Company under Section 10.1 to maintain account and to hold shares as
Administrator for participants, and with whom the Company enters into a Services
Agreement with respect thereto.


2.5 "Board" means the Board of Directors of Atlas.


2.6 "Company" means Atlas Financial Holdings, Inc. and each of its Subsidiaries
(unless such Subsidiary has been designated by the Board as ineligible to
participate in the Plan) and their respective successors and assigns, so long as
they remain Subsidiaries on a consolidated basis, or each of them, as
applicable.


2.7 "Company Contribution" means the amount of money paid by the Company under
the Plan in respect of a Participant as described in Section 5.


2.8 "Contribution" means Company Contributions and Participant Contributions.


2.9 "Employee'' means a full-time employee of the Company and a permanent part
time employee of the Company working more than 30 hours per week, but for
greater certainty, does not include employees who have received notice of
termination of employment, contract, part-time, or retired employees of the
Company, employees receiving long-term disability payments and employees on
unpaid leaves of absence.


2.10 "Fiscal Year" means the fiscal year of the employer of the Participant.





--------------------------------------------------------------------------------





2.11 "Atlas" means Atlas Financial Holdings, Inc.


2.12 "Non-Active Participant" means a Participant who ceases to contribute to
the Plan, but who maintains an account balance within the Plan.


2.13 Participant" means an Employee who has applied and agreed to participate in
the Plan on such terms as the Company may specify and whose application has been
accepted by the Company.


2.14 "Participant Contribution" means the amount of money contributed by a
Participant to the Plan as described in Section 4.


2.15 "Plan" means this Atlas Employee Share Purchase Plan described herein and
includes all amendments thereto.


2.16 "Release" means a release of certificates representing Shares under the
Plan as described in Sections 8 and 9.


2.17 "Shares" means the Common Shares in the capital of Atlas, and includes any
shares of Atlas into which such shares may be converted, reclassified,
redesignated, subdivided, consolidated, exchanged or otherwise changed pursuant
to a reorganization.


2.18 "Subsidiary" means a subsidiary of Atlas as defined in the Canada Business
Corporations Act.




2.19 Unless the context requires otherwise, references to the male gender
include the female gender, words importing the singular number may be construed
to extend to and include the plural number, and words importing the plural
number may be construed to extend to and include the singular number.


2.20 This Plan is established under the laws of the Province of Ontario and the
rights of all parties and the interpretation of each and every provision of the
Plan shall be governed and construed in accordance with the laws of Ontario and
the laws of Canada applicable therein.


3. ELIGIBILITY AND PARTICIPATION


3.1 An Employee who has been employed by the Company for greater than one (1)
month is eligible for participation in the Plan.


3.2 An Employee who is an employee of a corporation which has become a
Subsidiary of Atlas is eligible for participation in the Plan provided that such
Employee has been employed by such Subsidiary for not less than one (1) month.


3.3 To become a Participant, an eligible Employee must complete and sign an
application in the form prescribed by the Company from time to time and file it
with the Manager, Human Resources, or such other officer or employee of the
Company designated by the Company from time to time, and authorize the Company
in writing to deduct the Participant's Contribution from the Participant's
Adjusted Salary. Upon acceptance of



--------------------------------------------------------------------------------



such application by the Company, such Employee shall become a Participant under
the Plan.


3.4 The Company will provide each Participant with the following:


(a) a written explanation of the pertinent provisions of the Plan (including
amendments thereto applicable to the Participant, together with a written
explanation of the rights and duties of a Participant; and


(b) any other information regarding the Plan required to be provided, and in a
manner prescribed, under any applicable laws.


4. PARTICIPANT CONTRIBUTIONS


4.1 A Participant may elect to contribute as the Participant Contribution under
the Plan an amount for each regular payroll period, representing on an annual
basis no more than 5.0% of Adjusted Salary. Such election shall initially be
made by the Participant by completing, signing and filing with the Company the
application form in the form prescribed by the Company as contemplated by
Section 3.4.


4.2 Subject to Section 4.1, a Participant may increase, decrease, suspend, or
resume payroll deductions under the Plan at any time by completing, signing and
filing an authorization in the form prescribed by the Company from time to time.
Such a change may be made only twice in each Fiscal Year.




4.3 Subject to the foregoing, the effective date of any initial election,
change, suspension or resumption of Participant Contributions under this Section
4 shall be governed by regular payroll input deadlines of the Company.


4.4 All Participant Contributions shall be deducted by the Company out of each
regular payroll payment and shall be paid to the Administrator and applied in
accordance with Section 6.1.


4.5 A Participant may elect, as authorized and approved by the Board, to
transfer into the Plan New Issue and Secondary Offering Shares. Such Shares
shall be delivered to the Plan Administrator with all required documentation by
the Board approved deadline. Such transfers into the Plan shall not affect a
Participant's maximum contribution level for that year.


5. COMPANY CONTRIBUTIONS


5.1 Company Contributions as described herein shall be made on the date of each
Participant Contribution only in respect of those Participants who have made a
Participant Contribution in respect of such date. Company Contributions vest on
the date made by the Company. Company Contributions shall not be made on New
Issue and Secondary Offering Shares transferred into the Plan by Participants.


5.2 The amount of Company Contribution in respect of each Participant shall be
equal to fifty percent (50%) of the Participant Contribution provided, however,
that Company Contributions in respect of any particular Fiscal Year shall not
exceed 2.5% of such Participant's Adjusted Salary for such Fiscal Year. Company
Contributions shall commence following the completion of six (6) months of full
time service.



--------------------------------------------------------------------------------





5.3 Company Contributions in respect of a Participant shall be paid by the
Company of which the Participant is the Employee on behalf of the Participant to
the Administrator at the time of the payments made pursuant to Section 4.6 and
applied in accordance with Section 6.1.


5.4 Company Contributions shall be additional remuneration to the Participant
which the Participant directs to be paid to the Administrator and applied in
accordance with Section 6.1. By participating in the Plan, the Participant
acknowledges that the full amount of Company Contribution shall be paid and
applied on behalf of the Participant in accordance with the Plan and that any
income tax or other statutory or other payroll deductions in respect of Company
Contributions shall be deducted from regular payroll payments to the
Participant.


5.5 The Company shall also pay administrative costs related to the Plan, but
shall not pay brokerage or related fees or expenses related to the sale of the
Shares by the Participant. There shall be deducted from any remittances
otherwise due to a Participant all brokerage fees and other expenses related to
the sale of the shares by the Participant.


6. PURCHASE AND ALLOCATION OF SHARES


6.1 Participant and Company Contributions shall be paid in full on behalf of the
Participants to purchase, on the date of such Contributions, or as soon as
practicable thereafter, such number of Shares of Atlas as are required to give
effect to the terms of the Plan. The purchase price for such Shares shall be the
market price on the TSX Venture Exchange at the time of acquisition.


6.2 Such Shares will be acquired by the Administrator on behalf of the
Participants as fully paid and nonassessable Shares of Atlas through the
services of a duly registered stockbroker.


6.3 The shares purchased by Participant Contributions and Company Contributions
respectively in accordance with Section 6.1 shall, in each case, be allocated to
the Participants in accordance with the respective Contributions made by, or by
the Company in respect of, each such Participant. Such allocation shall be
expressed in terms of whole numbers and fractional parts of Shares.


6.4 In the event that dividends paid on shares of Shares held in the
participant's account will be credited to the participant's Account. Dividend
funds, if applicable, will be reinvested and used to purchase additional Shares
as soon as is reasonable practical after receipt of the funds. The purchase
price for such shares shall be the prevailing market price at the time of such
purchase.


7. ACCOUNTING


7.1 The Administrator shall maintain an account for each Participant in such a
way that the interests of each Participant in the Plan in respect of Participant
and Company Contributions may be ascertained. Such individual accounts shall be
posted periodically. The Account will reflect Shares purchased by Participant
and Company Contributions which have been allocated to such account as well as
any New Issue and Secondary Offering Shares transferred into the Plan.







--------------------------------------------------------------------------------



8. RELEASE OF CERTIFICATES
8.1 A Participant may, subject to this Section and section 12.5, elect to
receive certificates representing Shares in the Participant's Account (a
"Release"). Such Release shall require prior written notice to the Administrator
of at least fourteen (14) days. Except as set out in Section 9 or unless
otherwise determined by the Company, a Participant may not make such election
more than once in any four month period.


8.2 Subject to Section 8.1, a Participant who has notified the Administrator
that the Participant wishes to withdraw the whole or a part of the Shares in the
Participant's Account shall be entitled to receive such Shares (provided the
Release is in respect of at least 10 Shares), computed to the date the notice is
received by the Administrator. A share certificate representing the appropriate
number of Shares, registered in the name of such Participant or to an account
for which the Participant is the beneficial holder, will be provided to the
Participant. If such Participant is withdrawing the entire Account and is
entitled to a fraction of a Share upon such Release, an amount equal to the
value of such fraction shall be paid to the Participant. At the Participant's
option, the Administrator:


(a) may sell Shares in the Participant's Account, in which case a Release will
be comprised of the proceeds of such sale less all applicable taxes and the
expenses which are chargeable to the Participant pursuant to Section 11.1;or
(b) may transfer Shares to a brokerage account in the Participant's name.




8.3 The Company shall arrange to provide statements to Participants describing
the particulars of each Release.


9. DISTRIBUTION ON TERMINATION OF EMPLOYMENT


9.1 Upon the termination of employment of any Participant with the Company by
reason of death, retirement or long-term disability, a Release shall be made in
respect of all Shares held in the Participant's Account.


9.2 Upon the termination of employment of any Participant with the Company for
any reason other than those specified in Section 9.1and except as may be
determined by the Company, in its discretion, as contemplated by Section 9.4, a
Release shall be made in respect of all Shares held in the Participant's Account
at that time.


9.3 A certificate for such Shares, registered in the name of such Participant,
or in such name as the Participant may direct, shall be mailed to the
Participant. If the Participant shall be entitled to a fraction of a Share upon
such termination, an amount equal to the value of such fraction shall be paid to
such Participant.


9.4 Upon the termination of employment of any Participant with the Company for
any reason, the Release of the Shares held in the Participant's Account shall be
made in such manner as the Company determines, unless the Participant makes an
election in accordance with Section 8.2 within 30 days of the date of
determination.


10. THE ADMINISTRATOR


10.1 The Company shall appoint a person, firm or company to serve as the
administrator under the Plan. The Company and the Administrator shall enter into
an agreement (the Administration Agreement"), which shall provide for the
application of amounts received to purchase Shares. The Administration Agreement
shall



--------------------------------------------------------------------------------



provide that the Administrator holds such Shares as agent for the Participants
in accordance with the Plan. The Administration Agreement shall contain such
other terms and provisions, not inconsistent with the Plan, as the Company shall
approve. The Company shall have the right, at any time and from time to time, to
remove from office the Administrator under the Plan and to appoint another
Administrator in its stead in accordance with the terms of the Administration
Agreement.


11. ADMINISTRATION


11.1 The Plan shall be administered by the Company in accordance with its
provisions. All costs and expenses of administering the Plan, except as
otherwise set out in the Plan, will be paid by the Company. Commissions, if any,
on the purchase of Shares shall be paid by the Plan. All brokerage fees and
other expenses related to the sale of a Participant's Shares shall be charged by
the Company to such Participant. The Company may, from time to time, establish
administrative rules and regulations relating to the operation of the Plan as it
may deem necessary to further the purpose of the Plan and amend or repeal such
rules and regulations. The Company, in its discretion, may appoint a committee
for the purpose of interpreting, administering, and implementing the Plan. The
Company may also delegate to any director, officer or employee of the Company
such administrative duties and powers as it may see fit.


12. GENERAL PROVISIONS


12.1 The Company shall arrange for the distribution to each Participant of a
statement of the Participant's account balances in the Participant's Account
quarterly during each Fiscal Year or such other periodic basis as the Company
decides from time to time.


12.2 The interest of any Participant in the Plan shall not be assignable, either
by voluntary assignment or by operation of law, except upon death or upon mental
incompetency, or as otherwise specifically permitted herein.


12.3 Participation in the Plan shall be entirely voluntary and any decision not
to participate shall not affect any Employee's employment with the Company. No
Employee, Participant or other person shall have any claim or right to
participate under the Plan. Participation in this Plan shall not affect the
right of the Company to terminate the employment of a Participant. Neither any
period of notice, if any, nor any payment in lieu thereof, or combination
thereof, upon termination of employment shall be considered as extending the
period of employment for the purposes of the Plan.


12.4 The Plan and the implementation thereof is subject to such governmental and
stock exchange approvals or consents that now or in the future are applicable.
As a condition of participating in the Plan, each Participant agrees to comply
with all laws, rules and regulations which may apply in connection with the Plan
and agrees to furnish to the Company all information and undertakings as may be
required to permit compliance with such laws, rules and regulations.


12.5 The Company may adopt and apply rules that, in its opinion, will ensure
that the Company will be able to comply with applicable provisions of any
federal, provincial, state or local law relating to withholding of tax,
including on the amount, if any, includable in income of a Participant. The
Company shall have the right in its discretion to satisfy withholding tax
liability by retaining or purchasing Shares acquired by a Participant under the
Plan.



--------------------------------------------------------------------------------





13. VOTING OF SHARES IN THE PLAN


13.1 The Company shall furnish each Participant with a copy of a notice of each
meeting of shareholders of Atlas and other material sent to holders of Shares.


13.2 A Participant may provide instruction as to the voting of Shares at any
meeting at which the holders of Shares are entitled to vote in respect of the
number of whole shares standing to the Participant's credit in the Participant's
Account. Such instruction must be given on a proxy form provided by the
Administrator or the Company.


14. AMENDMENT OR TERMINATION OF THE PLAN


14.1 The Company reserves the right at any time to terminate the Plan. The
Company may amend or suspend, in whole or in part, the Plan, including such
amendments to the Plan as may be necessary or desirable, in the opinion of the
Company, to comply with the rules or regulations of any governmental authority
or stock exchange that apply to the Plan, provided, however, that:


(a) any approvals required under any applicable law are obtained; and




(b) no such amendment or suspension, unless required by law, shall be made at
any time which has the effect of adversely affecting the existing rights of a
Participant in respect of Contributions which have been made, or Shares which
have been acquired under the Plan, prior to the date of such amendment or
suspension.



